Citation Nr: 0211804	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-13 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation higher 
than 10 percent for traumatic arthritis of the right knee.

2.  Entitlement to an initial disability evaluation higher 
than 10 percent for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran had over twenty years of active military service, 
ending with his retirement in October 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which effectuated an April 1998 Board decision 
by granting service connection for traumatic arthritis of 
both knees.  The RO assigned initial disability evaluations 
of 10 percent for each knee disability as of August 18, 1993, 
the date of receipt of the veteran's claim, and the veteran 
requests that those evaluations be increased due to the 
severity of his disabilities.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has arthritis in both knees shown by x-ray 
with occasional exacerbations which are not incapacitating.

3.  At the time the veteran filed his claim, he had a full 
range of motion in both knees with crepitus on active flexion 
and extension.  He could flex to 110 degrees bilaterally and 
extend both knees to 180 degrees.  He had mild pain with no 
obvious swelling or deformity.  There were no complaints of 
instability.

4.  On September 13, 2001, the veteran had diffuse edema in 
the left knee and trace edema in the right knee; his gait was 
wide-based and adynamic.  Both knees showed weakness 
throughout range of motion with resistance applied as well as 
increased fatigue with repetitive motion.  The left knee was 
limited in motion to -10 degrees to 90 degrees and the right 
knee was limited to 0 to 110 degrees.

5.  The veteran's bilateral knee disabilities have been 
moderate in severity due to functional loss from pain and 
instability since September 13, 2001.

6.  As of September 13, 2001, the veteran has exhibited 
painful motion in both knees due to traumatic arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation higher 
than 10 percent for traumatic arthritis of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5010-5260 (2001).

2.  The criteria for an initial disability evaluation higher 
than 10 percent for traumatic arthritis of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5010-5260 (2001).

3.  The criteria for a 20 percent disability evaluation for 
right knee disability, with edema and moderate instability, 
have been met as of September 13, 2001.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5257 (2001).


4.  The criteria for a separate 10 percent disability 
evaluation for traumatic arthritis of the right knee due to 
painful motion have been met as of September 13, 2001. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.59, 4.71, 
4.71a, Diagnostic Code 5003 (2001).

5.  The criteria for a 20 percent disability evaluation for 
left knee disability, with edema and moderate instability, 
have been met as of September 13, 2001.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5257 (2001).

6.  The criteria for a separate 10 percent disability 
evaluation for traumatic arthritis of the left knee due to 
painful motion have been met as of September 13, 2001. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.59, 4.71, 
4.71a, Diagnostic Code 5003 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The veteran was notified of this regulatory 
change in a letter dated in August 2001.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
of the requirements of the VCAA specifically and in detail in 
a letter dated in August 2001.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claims.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining medical evidence and affording him two physical 
examinations.  It appears that all known and available 
medical records relevant to the issues on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Additionally, the veteran testified before the undersigned 
Board Member in May 2002, and presented credible testimony 
regarding his disabilities.  As such, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's arthritis of the knees has been evaluated using 
38 C.F.R. Section 4.71, Diagnostic Code 5010, as his 
arthritis was caused by repeated trauma in service.  
Diagnostic Code 5010 simply states that traumatic arthritis 
substantiated by x-ray findings should be evaluated under 
Diagnostic Code 5003, which sets forth the criteria for 
evaluating degenerative arthritis.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain have been considered.

The veteran's knee disabilities have been evaluated under 
Diagnostic Code 5260, which allows for the assignment of a 0 
percent evaluation when there is evidence that flexion in the 
leg is limited to 60 degrees; a 10 percent evaluation is 
assigned when flexion in the leg is limited to 45 degrees; a 
20 percent evaluation is assigned when flexion is limited to 
30 degrees; and, a 30 percent evaluation is assigned when 
flexion is limited to 15 degrees.  Knee disabilities may also 
be evaluated under Diagnostic Code 5256 when there is 
evidence of ankylosis, under Diagnostic Code 5257 when there 
is evidence of recurrent subluxation or lateral instability, 
under Diagnostic Codes 5258 and 5259 when there is evidence 
of dislocated or removed semilunar cartilage, under 
Diagnostic Code 5261 when there is evidence of limited 
extension, under Diagnostic Code 5262 when there is evidence 
of malunion or nonunion of the tibia and fibula, and under 
Diagnostic Code 5263 when there is evidence of genu 
recurvatum.

Treatment records from August 1993 show evidence of 
degenerative joint disease in both knees.  Since that time, 
the veteran has appeared for routine check-ups with continued 
complaints of bilateral knee pain.  He takes Motrin for pain 
and reports that his pain is more severe when standing than 
when sitting.

The veteran presented for VA examination in March 1997, and 
complained of bilateral knee pain.  The range of motion in 
his knees was not limited in that he could flex both knees to 
110 degrees and extend them to 180 degrees.  There was, 
however, crepitus on active flexion and extension with mild 
pain and grinding.  Upon examination, there was no evidence 
of obvious swelling or deformity.  A diagnosis of 
degenerative joint disease of both knees was rendered.

The veteran underwent another VA examination of his knees on 
September 13, 2001, and complained of bilateral knee pain 
with an inability to walk more than one-hundred yards.  He 
also reported that he had been experiencing instability in 
his 

knees and had fallen when his right knee gave out on him.  
Upon examination, the veteran was found to have diffuse edema 
in the left knee and trace edema in the right knee; his gait 
was wide-based and adynamic.  The veteran's range of motion 
in the left knee was limited to -10 degrees to 90 degrees and 
the range in the right knee was limited to 0 to 110 degrees; 
his motion was painful and it was noted that both knee joints 
were weaker throughout the range when resistance was applied.  
The veteran also showed increased fatigue with repetitive 
motion and his balance was impaired with weight-bearing.

In May 2002, the veteran appeared and testified before me 
that he took Ibuprofen and Tylenol for his pain, occasionally 
used a cane to walk, and limited his activities due to knee 
pain.  He stated that he continued to work as a gun 
instructor as he was able to drive his truck close to the 
shooting range and did not have to walk very far in that job.  
The veteran testified, however, that he had missed out on 
better employment opportunities because of the limitation 
caused by his knee disabilities.

The veteran further testified that he could walk about fifty 
yards and did not want to use a wheelchair or braces as he 
was afraid that he might become dependent upon such devices.  
He stated that his right leg occasionally gave out on him and 
that his left leg could not be completely straightened out.  
The veteran testified that he had periods of excruciating 
pain which could not be predicted as they were not always 
associated with activity.  He stated that he often required 
periods of rest when walking.

Given the evidence as outlined above, the Board finds that at 
the time the veteran filed his claim in August 1993 his knee 
disabilities were not as severe as they are now.  As such, 
the assignment of staged ratings is appropriate in this case.  

The veteran's specific complaint upon VA examination in March 
1997 was of bilateral knee pain.  There was no evidence of 
swelling, deformity, or limited range of motion at that time, 
only crepitus on active flexion and extension.  As such, it 
would appear that the 10 percent evaluations assigned under 
Diagnostic Code 5260 were assigned based solely on the 
veteran's complaints of pain using the guidance of 38 C.F.R. 
Section 4.59 as his flexion was not limited to 45 degrees, 
the threshold for a compensable evaluation under Diagnostic 
Code 5260.  See DeLuca, supra.

In reviewing the evidence as a whole, the Board finds that an 
initial rating of 10 percent is appropriate for both of the 
veteran's knee disabilities as the criteria for higher 
evaluations as of that time were not met.  Specifically, 
there is no evidence of ankylosis, no evidence of disability 
more than slight due to recurrent subluxation or lateral 
instability, no evidence of dislocated or removed cartilage, 
no evidence of flexion limited to 30 degrees, no evidence of 
extension limited to 15 degrees, no evidence of malunion or 
nonunion of the tibia and fibula, and no evidence of genu 
recurvatum prior to September 13, 2001.  Additionally, there 
is no evidence of incapacitating exacerbations which would 
allow for a higher evaluation under the criteria of 
Diagnostic Code 5003.  Consequently, the Board finds that the 
10 percent initial evaluations assigned for the veteran's 
knee disabilities are accurate and the veteran's appeal is 
denied in this respect.

The evidence shows as of September 13, 2001, however, that 
the veteran's knee disabilities had increased in severity.  
Specifically, the veteran's range of motion was limited in 
both knees and there was evidence of weakness, fatigability, 
and instability.  There is still no evidence of ankylosis, 
dislocated or removed cartilage,  flexion limited to 30 
degrees, extension limited to 15 degrees, malunion or 
nonunion of the tibia and fibula, or of the presence of genu 
recurvatum, but the veteran's instability and limitation of 
function is deemed to be moderate in severity.  His 
disabilities are not deemed to be severe because he continues 
to be able to walk in performing his daily activities, work 
on a regular basis, and he requires no other medication than 
Ibuprofen and Tylenol.  Accordingly, the Board finds that as 
of September 13, 2001, the date of VA examination, the 
veteran's knee disabilities each met the criteria for a 20 
percent evaluation under Diagnostic Code 5257 as the 
instability in his knees causing functional limitation had 
reached a level of moderate disability.  Therefore, 20 
percent disability evaluations are assigned as of that date 
for the veteran's knee disabilities.

The Board notes that when using Diagnostic Code 5257, a 
separate rating may be assigned under Diagnostic Code 5003 
when there is evidence of additional disability due to 
arthritis.  See General Counsel Precedent Opinion 23-97(July 
1, 1997) (VAOPGCPREC 23-97).  In order for a separate rating 
to be assigned, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. Section 4.14.  A separate rating 
is also warranted when there is evidence of limitation of 
motion under Diagnostic Codes 5260 or 5261 to at least meet 
the criteria for a 0 percent evaluation or evidence of 
painful motion under 38 C.F.R. Section 4.59.  See General 
Counsel Precedent Opinion 9-98 (August 14, 1998) (VAOPGCPREC 
9-98).

In determining that the veteran's disability under Diagnostic 
Code 5257 is moderate in severity, the Board considered his 
limitation of function caused by arthritis.  As such, a 
separate evaluation under Diagnostic Code 5003 based on that 
ground would not be appropriate as there is no showing of 
additional disability.  Separate ratings are also not 
available for assignment using the limitation of motion 
diagnostic codes as the veteran's limitation does not meet 
the criteria for assignment of a 0 percent evaluation as his 
flexion is not limited to 60 degrees and his extension 
ability is not limited to 5 degrees.  At his September 13, 
2001 examination, however, the veteran did exhibit painful 
motion throughout testing.  Although the veteran's limitation 
of function caused by pain was a consideration in determining 
the level of severity of his disabilities under Diagnostic 
Code 5257, the Board finds that under the guidance of General 
Counsel Precedent Opinion 9-98 a separate rating of 10 
percent is warranted for painful motion using Diagnostic Code 
5003 and 38 C.F.R. Section 4.59.  Accordingly, the Board 
hereby grants an additional 10 percent evaluation based on 
painful motion for each of the veteran's knee disabilities as 
of September 13, 2001.

Furthermore, the VA schedule of ratings will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."

Although the veteran asserts that he has missed out on better 
employment opportunities because of his service-connected 
knee disabilities, he continues to be employed and has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule.  The 
veteran has not required frequent periods of hospitalization, 
he continues to be employed, and treatment records are void 
of any finding of exceptional limitation due to his knee 
disabilities beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
bilateral knee pain and fatigue would have an adverse impact 
on employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran.



ORDER

An initial disability evaluation higher than 10 percent for 
traumatic arthritis of the right knee is denied.

An initial disability evaluation higher than 10 percent for 
traumatic arthritis of the left knee is denied.

A 20 percent disability evaluation for right knee disability, 
with edema and moderate instability, is granted as of 
September 13, 2001, subject to the laws and regulations 
governing the award of monetary benefits.

A separate disability evaluation of 10 percent for traumatic 
arthritis of the right knee due to painful motion is granted 
as of September 13, 2001, subject to the laws and regulations 
governing the award of monetary benefits.

A 20 percent disability evaluation for left knee disability, 
with edema and moderate instability, is granted as of 
September 13, 2001, subject to the laws and regulations 
governing the award of monetary benefits.

A separate disability evaluation of 10 percent for traumatic 
arthritis of the left knee due to painful motion is granted 
as of September 13, 2001, subject to the laws and regulations 
governing the award of monetary benefits.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

